Citation Nr: 9932926	
Decision Date: 11/23/99    Archive Date: 12/01/99

DOCKET NO.  97-03 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been presented 
sufficient to reopen the veteran's claim for entitlement to 
service connection for a psychiatric disability.

2.  Entitlement to an increased evaluation for prostatitis, 
evaluated as 10 percent disabling prior to November 4, 1998.

3.  Entitlement to an increased evaluation for prostatitis, 
evaluated as 20 percent disabling after November 3, 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from November 1970 to 
May 1976.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from an April 1996 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in New Orleans, Louisiana.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
agency of original jurisdiction.

2.   The RO denied entitlement to service connection for a 
psychiatric condition in 1978; the claimant did not file a 
timely appeal.  

3.  Additional evidence proffered by the veteran since March 
1978 include private and government medical records, personal 
statements, and VA treatment records.  This evidence does not 
demonstrate that the veteran had a psychiatric condition, 
disease, or disability during his military service or within 
the presumptive period [for compensation purposes].  Also, 
the evidence does not show any type of relationship between 
the veteran's military experiences and the mental disorder 
from which he now suffers.

4.  The evidence submitted is not relevant and probative, and 
is not sufficient to reopen the claim for entitlement for 
service connection for a psychiatric disorder.

5.  The veteran's chronic prostatitis is not more than 
moderately severe, and is manifested by occasional nocturia 
and some diurnal frequency; he has no more than mild urinary 
incontinence, which does not require pads; and he does not 
have recurrent urinary tract infections.

6.  The veteran's chronic prostatitis is manifested by an 
increased daytime urinary frequency of every two to three 
hours, nighttime awakenings of 4 per night, a slow stream and 
occasional urge incontinence, without the use of pads.


CONCLUSIONS OF LAW

1.  Evidence received since the originating agency denied 
entitlement to service connection for a psychiatric disorder 
in March 1978 is not new and material, and the  claim for 
that benefit has not been reopened.  38 U.S.C.A. §§ 1110, 
1131, 5108, 7104 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.104(a), 3.156(a), 20.1100, 20.1105 (1999).

2.  The criteria for an evaluation in excess of 10 percent, 
prior to November 4, 1998, for prostatitis have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, Part 4, 
Diagnostic Code 7527 (1999).

3.  The criteria for an evaluation in excess of 20 percent, 
after November 3, 1998, for prostatitis have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, Part 4, 
Diagnostic Code 7527 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

The veteran was released from active duty in May 1976.  Eight 
months later he was hospitalized for a prostate infection.  
During this hospitalization, he was diagnosed as having an 
active psychosis that was secondary to illegal drug use.  
Service connection for a psychiatric condition for 
compensation purposes was denied; however, service connection 
for a mental disability for treatment purposes was granted.  
VA Form 21-6796, Rating Decision, March 22, 1978.  The 
veteran was notified of the decision but he did not appeal 
said action.  Thus, that decision became final. 

Since that time, the veteran has been diagnosed as having an 
antisocial personality disorder, paranoid schizophrenia, 
passive aggressive personality disorder, and an adjustment 
reaction to adult situation.  He also been deemed to suffer 
from an addiction to alcohol and illegal/illicit drugs.  

In September 1995, the veteran submitted a request to reopen 
his claim for a psychiatric disability.  See VA Form 21-4138, 
Statement in Support of Claim, September 18, 1995.  Upon 
submitting his petition to reopen his claim, records from the 
local VA Medical Center were obtained.  Also obtained were 
private medical records.  These records showed a diagnosis of 
a psychosis and the various treatments the veteran had 
endured.  However, medical evidence etiologically linking the 
psychiatric condition with the veteran's military service, 
with any condition he suffered therefrom while in service, or 
with his service-connected prostatitis was not submitted.  
Additionally, medical evidence showing that the veteran had 
psychiatric condition that was not induced by his non-
pharmaceutical drug habit was not proffered nor was such a 
diagnosis indicated by the medical records.  Thus, in April 
1996, the RO issued a decision that did not reopen the 
veteran's claim for entitlement to service connection for a 
psychiatric condition.  VA Form 21-6796, Rating Decision, 
April 8, 1996.  The veteran then appealed to the Board for 
review.

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991 & Supp. 
1999).  New and material evidence means evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (1999); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).

When presented with a claim to reopen a previously finally 
denied claim, the VA must perform a three-step analysis.  
Elkins v. West, 12 Vet. App. 209 (1999).  First, it must be 
determined whether the evidence submitted by the claimant is 
new and material.  Second, if new and material evidence has 
been presented, it must be determined, immediately upon 
reopening the claim, whether the reopened claim is well 
grounded pursuant to 38 U.S.C. § 5107(a) (West 1991 & Supp. 
1999) based upon all the evidence and presuming its 
credibility.  

The United States Court of Appeals for Veterans Claims 
(formerly known as the United States Court of Veterans 
Appeals) (hereinafter, "the Court") concluded in Elkins 
that the Federal Circuit in Hodge effectively "decoupled" 
the relationship between determinations of well-groundedness 
and of new and material evidence by overruling the 
"reasonable-possibility-of-a-change-in-outcome" test 
established by Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
There is no duty to assist in the absence of a well-grounded 
claim.  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) 
cert. denied, sub nom. Epps v. West, 118 S.Ct. 2348 (1998).  
See also Winters v. West, 12 Vet. App. 203 (1999).  

Third, if the reopened claim is well grounded, the VA may 
evaluate the merits of the claim after ensuring that the duty 
to assist under 38 U.S.C. § 5107(b) (West 1991 & Supp. 1999) 
has been fulfilled.

In the rating decision on appeal, the RO adjudicated this 
issue according to the definition of material evidence 
enunciated in Colvin (". . . a reasonable possibility that 
the new evidence, when viewed in the context of all the 
evidence, both new and old, would change the outcome" of the 
final decision).  The Federal Circuit in Hodge declared this 
definition of material evidence invalid.  Therefore, the 
determination as to whether the veteran has submitted new and 
material evidence to reopen this claim will be made pursuant 
to the definition of new and material evidence contained in 
38 C.F.R. § 3.156(a) (1999), as discussed above.  

The Board adds, however, that there is no prejudice to the 
veteran resulting from the Board's consideration of this 
claim, pursuant to Hodge and its progeny, in that he was 
provided notice of the applicable laws and regulations 
regarding new and material evidence, including 38 C.F.R. 
§ 3.156 (1999).  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Furthermore, the Board's review of this claim under 
the more flexible Hodge standard accords the veteran a less 
stringent "new and material" evidence threshold to 
overcome.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110 and 1131 
(West 1991 & Supp. 1999); 38 C.F.R. § 3.303(a) (1999).  Yet, 
it is the responsibility of the person seeking entitlement to 
service connection to present a well-grounded claim.  
38 U.S.C.A. § 5107 (West 1991 & Supp. 1999).  Generally, a 
well-grounded claim is a "plausible claim, one which is 
meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  In order to 
be well grounded, a claim for service connection must be 
accompanied by supporting evidence that the particular 
disease, injury, or disability was incurred in or aggravated 
by active service; mere allegations are insufficient.  Tirpak 
v. Derwinski, 2 Vet. App. 609, 610-611 (1992); Murphy, 1 Vet. 
App. at 81. 

A claim for service connection requires three elements to be 
well grounded.  It requires competent (medical) evidence of a 
current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the in-
service injury or disease and the current disability.  Epps, 
126 F.3d at 1468; Caluza v. Brown, 7 Vet. App. 498, 506 
(1995); aff'd 78 F.3d 604 (Fed.Cir. 1996) (table).  This 
third element may be established by the use of statutory 
presumptions.  Caluza, 7 Vet. App. at 506.  Truthfulness of 
the evidence is presumed in determining whether a claim is 
well grounded.  Id. at 504.

The evidence received subsequent to March 1978 is presumed 
credible for the purposes of reopening the veteran's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).  Since the March 1978 rating 
decision, the following evidence has been received:  

(1)  the veteran's written contentions; 

(2)  VA outpatient medical records 
showing treatment for various conditions, 
disability, and diseases; 

(3)  private medical records; and,

(3)  various VA examinations.  

To the extent that the veteran contends that he currently has 
a psychiatric condition and that he has had this condition 
since service, this evidence is not new.  He has not 
submitted any new contentions regarding this condition; he 
has merely, at best, repeated his prior assertions.  This 
evidence is cumulative of evidence associated with the claims 
file at the time of the March 1978 rating decision and is not 
new for purposes of reopening a claim.

The rest of the evidence received since March 1978, as 
detailed above, is new in that it was not previously of 
record.  It is necessary, therefore, to decide if this 
evidence is material.  To be material, it must tend to prove 
the merits of each essential element that was a basis for the 
prior denial.  Therefore, in order to be material, there 
would have to be competent evidence tending to show that the 
veteran currently has a ratable psychiatric disability and 
that this condition was incurred in or related to a condition 
he suffered therefrom while in service.

None of the new evidence is material.  First, although there 
are various VA outpatient records showing diagnoses of 
various psychiatric conditions and the treatment therefor, 
none of these records etiologically link the veteran's 
current mental condition with his military service.  Second, 
instead of suggesting that the veteran's psychiatric problems 
were incurred in service, these same records strongly 
insinuate that the veteran's mental conditions were the 
result or caused by the veteran's involvement in 
nonprescription drugs.  Thus, there remains a lack of medical 
evidence showing that the veteran currently has a ratable 
psychiatric condition that is related to his military service 
or any incident therein.  

The Board adds that the veteran's contentions that he has a 
mental condition that began while he was in service or is 
related to a condition from which he suffered from while in 
service or that it is the result of his military service are 
neither material nor competent evidence.  There is no 
evidence that he possesses the requisite medical knowledge to 
render a probative opinion on a matter requiring medical 
expertise.  See Edenfield v. Brown, 8 Vet. App. 384, 388 
(1995); Robinette, 8 Vet. App. at 74; Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Accordingly, the Board finds that the 
evidence received subsequent to March 1978 is not new and 
material and does not serve to reopen the veteran's claim for 
service connection for a psychiatric condition.  38 U.S.C.A. 
§§ 5108 and 7105 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.156(a) (1999).

The veteran may argue that this claim should be remanded to 
obtain an opinion as to whether the veteran currently has a 
psychiatric condition that is somehow related to his military 
service and not the result of his illegal drug usage.  
Although the Board has determined that the veteran has not 
submitted new and material evidence to reopen his claim, the 
Court has held that while evidence submitted by an appellant 
may be insufficient to reopen the claim, it may nevertheless 
be sufficient to give rise to the statutory duty to assist in 
the claim's factual development.  See White v. Derwinski, 1 
Vet. App. 519 (1991); Ivey v. Derwinski, 2 Vet. App. 320 
(1992); Marciniak v. Brown, 10 Vet. App. 198 (1997).  The 
statutory duty to assist includes the conduct of a thorough 
and contemporaneous medical examination.  Green v. Derwinski, 
1 Vet. App. 121, 124 (1991).

In this case, however, it is the determination of the Board 
that none of the evidence submitted by the veteran gives rise 
to the duty to assist.  There is no indication in the record 
that returning this claim for another VA examination and/or 
medical opinion would plausibly lead to the development of 
new and material evidence.  Given the fact that there is no 
evidence of record indicating that any of the veteran's 
treating physicians have ever etiologically linked the 
veteran's psychiatric condition with his military service, it 
is pure speculation that an examination would produce such 
evidence.  As such, the Board determines that an additional 
VA examination is not warranted.  See Elkins v. Brown, 9 Vet. 
App. 391, 398 (1995) (citing 38 C.F.R. § 3.304(c) 
(development of evidence will be accomplished when deemed 
necessary)).

II.  Increased Evaluation

As mentioned above, shortly following the veteran's discharge 
from the US Marine Corps in 1977, he applied for and received 
VA compensation benefits for prostatitis.  VA Form 21-6796, 
Rating Decision, March 22, 1978.  A noncompensable evaluation 
was assigned.  Since that time, the veteran's disability 
rating for a prostate condition has been increased to 10 and 
now 20 percent.  The veteran has requested an increased 
evaluation for this condition.

In accordance with 38 U.S.C.A. § 5107 (West 1991 & Supp. 
1999), Murphy v. Derwinski, 1 Vet. App. 78 (1990), and 
Shipwash v. Brown, 8 Vet. App. 218 (1995), the appellant has 
presented a well-grounded claim.  The facts relevant to this 
appeal have been properly developed and the obligation of the 
VA to assist the veteran in the development of his claim has 
been satisfied.  Id.

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991 & Supp. 1999); 
38 C.F.R. Part 4 (1999).  Separate rating codes identify the 
various disabilities.  38 C.F.R. Part 4 (1999).  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history, including service medical records.  38 C.F.R. 
§§ 4.2, 4.41 (1999).  

"The regulations do not give past medical reports precedent 
over current findings."  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increased in the disability rating is at 
issue, the present level of disability is of primary concern.  
Ibid; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. 
§§ 4.1, 4.2 (1999).  An evaluation of the level of disability 
present also includes consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment, and the effect of pain on 
the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, and 
4.59 (1999).

The veteran's condition was initially rated under Diagnostic 
Code 7512.  38 C.F.R. Part 4 (1978).  However, the rating 
criteria has since changed and the condition is now rated 
pursuant to the criteria found at 38 C.F.R. Part 4, 
Diagnostic Code 7527 (1999), which states that the disability 
will be rated as voiding dysfunction or urinary tract 
infection - whichever is predominant.  See 38 C.F.R. § 4.115a 
(1999).  

Section 4.115a of the Schedule provides specific descriptions 
of various levels of disability in each of the following 
symptom areas: 

renal dysfunction, voiding dysfunction, 
urinary frequency, obstructive voiding, 
and urinary tract infections.  

38 C.F.R. (1999).  It further states that where diagnostic 
codes refer the decision maker to these specific areas of 
dysfunction, only the predominant area of dysfunction shall 
be considered for rating purposes.  38 C.F.R. § 4.115a 
(1999).  The rating schedule for voiding dysfunction is as 
follows :

Requiring the use of an appliance or the 
wearing of absorbent materials which must 
be changed more than four times per day.
60 percent disabling.

Requiring the wearing of absorbent 
materials which must be changed two to 
four times per day.
40 percent disabling.

Requiring the wearing of absorbent 
materials which must be changed less than 
two times per day.
20 percent disabling.

The rating schedule for urinary frequency is as follows:

Daytime voiding interval less than one 
hour, or; awakening to void five or more 
times per night.
			40 percent disabling.

Daytime voiding interval between one and 
two hours, or; awakening to void three to 
four times per night.
				20 percent disabling.

Daytime voiding interval between two and 
three hours, or; awakening to void two 
times per night.
			10 percent disabling

The rating schedule for urinary tract infection is:

Recurrent symptomatic infection requiring 
drainage/frequent hospitalization 
(greater than two times/year) and/or 
requiring continuous intensive 
management.
30 percent disabling

Long-term drug therapy, 1-2 
hospitalizations per year and/or 
requiring intermittent intensive 
management.
10 percent disabling.

A.  Prostatitis - Prior to November 4, 1998

Prior to November 1998, the veteran's disability was rated as 
10 percent disabling.  The VA medical records show that the 
veteran was seen in 1994, 1995, and again in 1998 for 
prostatitis.  Yet, in 1994 and 1995 he was only seen once in 
each year.  He did not complain of infrequent voiding or 
having nocturnal voiding, and he did not have to use an 
appliance or absorbent materials.  An increase in voiding was 
not seen until November 1998.

In determining whether an increased evaluation is warranted, 
the VA must determine whether the evidence supports the claim 
or is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case an increased rating must be 
denied.  38 U.S.C.A. § 5107 (West 1991 & Supp. 1999); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  It is the decision of 
the Board that the preponderance of the evidence is against 
the veteran's claim in that his chronic prostatitis is not 
manifested by a disability picture that closely approximates 
voiding dysfunction requiring the wearing of absorbent 
materials which must be changed less than two times per day.  
In addition, the veteran's chronic prostatitis is not 
manifested by urinary frequency with a daytime voiding 
interval of less than two to three hours, or awakening to 
void more than twice per night.  Furthermore, although the 
medical records do document chronic prostatitis, none of 
those records suggest that the disability is more than 
moderately disabling.  Therefore, the Board finds that the 
preponderance of the evidence is against an evaluation in 
excess of 10 percent for chronic prostatitis prior to 
November 4, 1998.  

Finally, the Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (1999) in the first instance.  See Floyd 
v. Brown, 9 Vet. App. 88 (1996).  Moreover, the Court has 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) (1999) only where circumstances are presented 
which the Director of the VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.

B.  Prostatitis - After November 3, 1998

On November 4, 1998, the veteran was seen at the local VA 
Medical Center for complaints of incomplete emptying, 
intermittent urgency, and nocturnal voiding times four.  The 
veteran's prostatitis medication was increased and he was 
told to return for a check-up in six months.  The records 
dated after November 4, 1998, are negative for any treatment 
of prostatitis.  On the basis of this treatment, the 
veteran's disability rating was increased to 20 percent.  VA 
Form 21-6796, Rating Decision, December 15, 1998. 

Should the veteran's disability be rated higher than 20 
percent after November 3, 1998?  In determining whether an 
increased evaluation is warranted, the VA must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether the preponderance of the evidence is against the 
claim, in which case an increased rating must be denied.  38 
U.S.C.A. § 5107 (West 1991 & Supp. 1999); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board finds that the 
clinical findings do not support a rating in excess of 20 
percent under Diagnostic Code 7527 in effect after November 
3, 1998.  38 C.F.R. Part 4 (1999).  There is no evidence of 
the need to wear absorbent material which would warrant a 40 
percent evaluation under voiding dysfunction.  There is no 
evidence of recurrent symptomatic infections that would 
warrant a 30 percent evaluation under urinary tract 
infection.  There is no evidence of daytime voiding interval 
of less than one hour or awakening to void five or more times 
per night which would require a 40 percent evaluation under 
urinary frequency.  Hence, the veteran's request for an 
increased evaluation in excess of 20 percent after November 
3, 1998, is denied.

Finally, the Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (1999) in the first instance.  See Floyd 
v. Brown, 9 Vet. App. 88 (1996).  Moreover, the Court has 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) (1999) only where circumstances are presented 
which the Director of the VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.


ORDER

1.  New and material evidence has not been submitted in 
support of this claim for service connection for a 
psychiatric disability, and the claim has not been reopened.  
The benefit sought on appeal is denied.

2.  Entitlement to an increased evaluation for prostatitis, 
evaluated as 10 percent disabling prior to November 4, 1998, 
is denied.

3.  Entitlement to an increased evaluation for prostatitis, 
evaluated as 20 percent disabling after November 3, 1998, is 
denied.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 
  A decision of a duly-constituted rating agency or other agency of original jurisdiction is final and binding 
as to all field offices of the Department as to written conclusions based on evidence on file at the time the 
veteran is notified of the decision.  38 C.F.R. § 3.104(a) (1999).  Such a decision is not subject to revision on 
the same factual basis except by a duly constituted appellate authority.  Id.  The veteran has one year from 
notification of a decision of the agency of original jurisdiction to file a notice of disagreement (NOD) with 
the decision, and the decision becomes final if a NOD is not filed within that time.  38 U.S.C.A. § 7105(b) 
and (c) (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.160(d) and 20.302(a) (1999).
  The particular condition is supposed to be rated as urine leakage, frequency, or obstructed voiding.  See 38 
C.F.R. § 4.115a (1999).

